NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-1033
                                      ___________

                             FUQUAN TYRONE ELLISON,
                                                  Appellant

                                             v.

OLIVIA SMITH, Assistant Deputy Public Defender; JOHN J. MCMAHON, Chief Trial
    Attorney, Essex County Office of Public Defender of New Jersey; MICHAEL
MARUCCI, Deputy Public Defender; YVONNE SMITH SEGARS, Public Defender of
                  the State of New Jersey; JOHN/JANE DOES 1-5
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-18-cv-16200)
                       District Judge: Honorable Jose L. Linares
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 9, 2019
           Before: CHAGARES, BIBAS, and GREENBERG, Circuit Judges

                             (Opinion filed October 3, 2019)
                                     ___________

                                       OPINION*
                                      ___________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Fuquan Tyrone Ellison appeals the District Court’s sua sponte dismissal of his

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). For the following reasons, we will

affirm the District Court’s judgment.

       Ellison filed his complaint and a motion to proceed in forma pauperis (IFP) with

the District Court on November 15, 2018. Ellison brought suit pursuant to 42 U.S.C.

§ 1983, alleging that various New Jersey state public defenders violated his constitutional

rights while he was going through criminal proceedings in 2010. Specifically, Ellison

alleged that his public defender, Olivia Smith, failed to inform him that a guilty plea to

the offenses he had been charged with at the time could result in eventual civil

commitment under New Jersey’s Sexually Violent Predator Act. He further alleged that

he pleaded guilty because of Smith’s faulty advice and that he was eventually committed

upon his release from prison. As to the other Defendants, Ellison generally alleged

supervisor liability. According to Ellison, his conviction was overturned in 2015 due to

Smith’s ineffectiveness. Ellison now seeks monetary compensation for that

ineffectiveness.

       The District Court granted Ellison’s IFP motion, but dismissed the action with

prejudice under § 1915(e)(2)(B) after determining that all Defendants were absolutely

immune from liability. Ellison timely appealed.



                                             2
       We have jurisdiction under 28 U.S.C. § 1291, and we review de novo the District

Court’s dismissal on immunity grounds. See Figueroa v. Blackburn, 208 F.3d 435, 439

(3d Cir. 2000). A District Court is authorized to dismiss a complaint sua sponte on the

immunity grounds of § 1915(e)(2)(B)(iii) when it is clear on the face of the complaint

that a party is immune from suit. See Walker v. Thompson, 288 F.3d 1005, 1010 (7th

Cir. 2002).

       “To state a § 1983 claim, a plaintiff must demonstrate the defendant, acting under

color of state law, deprived him or her of a right secured by the Constitution or the laws

of the United States.” Kaucher v. County of Bucks, 455 F.3d 418, 423 (3d Cir. 2006).

“[A] public defender does not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in a criminal proceeding.” Polk County v.

Dodson, 454 U.S. 312, 325 (1981). We have previously made clear that “public

defenders and court-appointed counsel acting within the scope of their professional duties

are absolutely immune from civil liability under § 1983.” Black v. Bayer, 672 F.2d 309,

320 (3d Cir. 1982); abrogated on other grounds by D.R. v. Middle Bucks Area

Vocational Tech. Sch., 972 F.2d 1364, 1368 n.7 (3d Cir. 1992).

       The District Court correctly dismissed Ellison’s § 1983 complaint. Here, all of

Ellison’s claims were aimed at the actions taken by Smith and her supervisors while they

were performing their functions as public defenders for Ellison during his criminal



                                             3
proceedings. Because the entirety of Ellison’s suit is predicated on these activities, his

complaint was properly dismissed. See id.; Dodson, 454 U.S. at 325.1

       Furthermore, the District Court did not err in dismissing the complaint without

providing Ellison with an opportunity to amend, because amendment would have been

futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). For all

of the foregoing reasons, we will affirm the District Court’s judgment.




1
  In his brief on appeal, Ellison correctly asserts that public defenders who conspire with
state officials to deprive a criminal defendant of federal constitutional rights are not
absolutely immune from liability under § 1983. See Tower v. Glover, 467 U.S. 914, 916
(1984). Ellison’s complaint, however, does not allege that any state officials conspired
with the Defendants to deprive him of any constitutional rights.
                                               4